Dear Auditor Schweich:
You have submitted a fiscal note and fiscal note summary prepared pursuant to § 116.175, RSMo, concerning a proposed constitutional amendment passed by the Missouri General Assembly (House Committee Substitute No. 2 for Senate Joint Resolution No. 2). The fiscal note summary which you submitted is as follows:
  Direct costs to state governmental entities and costs reimbursed by the state to local election authorities are estimated to be at least $3 million to $6.5 million annually. Those costs may be higher depending on the compensation, staffing, public notification and planning decisions of election authorities with the total annual costs being unknown.
Pursuant to § 116.175, RSMo, we approve the legal content and form of the fiscal note summary. Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the Senate Joint Resolution or as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _________________ CHRIS KOSTER Attorney General *Page 1